There are numerous orders made by a justice at chambers, in the progress of a cause, ex parte, which need not be entered with the clerk. Of this class, an order to enlarge the time to answer and the like, granted in pursuance of the 366th section of the code. By the same section it is required that the affidavit, or a copy thereof, be served, with a copy of the order, or that the order may be disregarded. There is no appeal to a general term from the decision of a judge, in granting or refusing an ex parte order (§ 300.) The remedy of the party aggrieved, in such cases, is under the 272d section. If the judge refuses to vacate or modify his order, on a motion founded upon notice to the adverse party, an appeal doubtless lies under the 300th section.